Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2018

                                      No. 04-18-00293-CV

                           ALLSTATE INSURANCE COMPANY,
                                      Appellant

                                                 v.

                                       Daniel Wes IRWIN,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI03490
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        On September 19, 2018, this court issued an order requiring the court reporter to file her
record in this court on or before October 19, 2018. This order was prompted by appellant’s
response to our prior order requiring appellant to provide proof that it had paid for the reporter’s
record. On the same date we issued our order requiring the court reporter to file her record in
this court on or before October 19, 2018, the court reporter filed a notification of late record.
Based on our September 19, 2018 order, we DENY AS MOOT the court reporter’s request for
additional time to file the record. The reporter’s record is due in this court on or before October
19, 2018.

       We order the clerk of this court to serve a copy of this order on court reporter Decline
Benavides and all counsel.
                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court